COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         MEMORANDUM ORDER ON MOTION TO RECUSE

Appellate case name:      Thomas Wayne Florence v. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County

Date motion filed:        November 13, 2012

Party filing motion:      Appellant Thomas Florence

       It is ordered that “Appellant’s Good Faith Objection to the Acting Individually Justice
Keyes in the On Going Denial of Motions/TRAP 2 be Reconsidered” is denied.

Judge=s signature: /s/ Chief Justice Sherry Radack
                       Acting for the Court

The Court consists of: Chief Justice Radack and Justices Jennings, Higley, Bland, Sharp,
Massengale, Brown, and Huddle.



Date: December 6, 2012